Order entered September 16, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00822-CR

                         EX PARTE DAVID L. SCHNITZER, Appellant

               On Appeal from the County Criminal Court of Appeals No. 1
                                 Dallas County, Texas
                        Trial Court Cause No. MC-15-A1884-D

                                           ORDER
       We GRANT Appellant’s September 8, 2015 Unopposed Motion to Hold Appeal in

Abeyance. We REMOVE the appeal from its October 23, 2015 submission setting.

       We ORDER Appellant to file, within ninety days of the date of this order, either a

motion to dismiss the appeal, a motion to reinstate the appeal, or a request for more time to

pursue the expunction.

       This appeal is ABATED for ninety days or until the Court receives a motion or request

from Appellant as ordered above, whichever is earlier.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE